Citation Nr: 1124355	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a right knee anterior cruciate ligament reconstruction (right knee disorder), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a  low back disorder secondary to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which-in pertinent part, continued the 10 percent rating for the right knee disorder and denied the service connection claim.

The Veteran appeared at a Travel Board hearing in January 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In May 2010, the Board denied entitlement to an initial compensable rating for the left knee for the period prior to September 30, 2008, and denied entitlement to rating higher than 10 percent for the left knee for the period since September 30, 2008.  The Board remanded the claims of entitlement to an increased rating for the right knee disorder, and entitlement to service connection for a low back disorder secondary to bilateral knee disorders, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed part of the additional development, continued to deny the claims, and returned the case to the Board for further appellate review.

The issue of entitlement to service connection for a low back disorder secondary to bilateral knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.



FINDINGS OF FACT

1.  The AMC/RO substantially completed the additional development related to the right knee claim as directed in the May 2010 Board remand.

2.  The preponderance of the evidence shows that post-operative residuals of a right knee anterior cruciate ligament reconstruction have not manifested with ankylosis, limitation of motion on flexion of 0 to 45 degrees or less, motion on extension limited to -15 degrees or more, or subluxation or lateral instability, during the current rating period.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the requirements for a rating of 20 percent, and no higher, for the post operative residuals of the right knee disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  Hence, the Board finds VA fully complied with the VCAA notice requirements.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the May 2010 examination was conducted by a physician assistant rather than a physician, as discussed more fully below, the examination findings are adequate for rating purposes, and permit the assignment of an increased rating.  Hence, the Board finds the duty to assist the appellant have been fulfilled.

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages, and the claim was reviewed de novo, in the March 2011 supplemental statement of the case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

By way of history, a June 1997 rating decision granted service connection for the residuals of a right anterior cruciate ligament reconstruction and assigned an initial 10 percent rating, effective April 1997.  VA received the Veteran's current claim for an increased rating in August 2006.

The June 1997 rating decision assigned the Veteran's initial right knee rating under Diagnostic Code 5259 for symptomatic post-operative cartilage residuals, which allows a 10 percent rating.  See 38 C.F.R. § 4.71a.

VA outpatient records note that the Veteran underwent a right knee arthroscopy in August 2006.  An August 2006 VA pre-operative entry notes that an MRI examination showed some degenerative changes and a meniscal tear of the right knee, as well as evidence of the earlier anterior cruciate ligament reconstruction.  Physical examination revealed no redness, fluctuance, induration, or sign of infection.  Range of right knee motion was from 0 to 100 degrees, anterior drawer sign was negative, and the knee was stable to varus and valgus stress.  There was a trace of mild effusion.

As the explained below, the Board finds the above findings on clinical examination show the Veteran's right knee disorder most nearly approximated a 20 percent rating immediately prior to the August 2006 arthroscopy.  38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Code 5258.  The evidence shows a higher rating was not met or approximated, as there was no limitation of extension, flexion was better than 0 to 45 degrees, cf. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, and the right knee was assessed as stable.

The initial post-operative assessment was conducted 13 days after the procedure.  Physical examination revealed minimal effusion and full range of extension and flexion.  See 38 C.F.R. § 4.71a, Plate II.  The knee was stable and nontender to palpation.  The incisions were clean, dry and healed.

The December 2006 VA examination report notes the August 2006 procedure revealed anterior cruciate ligament laxity, and meniscal tears in both compartments.  The Veteran reported pain and swelling in the right knee, but noted that he had not lost any days from work due to his right knee.  Physical examination revealed some swelling and diffuse tenderness about the knee.  Range of motion was 0 to 90 degrees.  There was no instability to varus or valgus stress.  Lachman's was 1+ with a sharp end point.  There were no flare ups, of evidence of a lack of endurance, fatigue,  and weakness.

January 2007 VA outpatient records noted a slight decrease in knee motion, but no effusion.  The knee was stable and nontender.  A July 2008 outpatient entry notes that the Veteran complained that the August 2006 right knee arthroscopy actually made his knee worse.  Physical examination revealed a range of motion from 0 to 130 degrees.  The right knee was stable.  X-rays showed mild to moderate arthritis.  The entry noted the Veteran had undergone an steroid injection for relief of his symptoms, and he consented to use of a brace.

In September 2008 the RO received a report from W.B, a private physical therapist who noted the Veteran's job as a heavy mobile wheel mechanic required prolonged standing, walking, squatting, and kneeling.  It was opined that these requirements aggravated the right knee symptoms.  Physical examination revealed a limitation of extension to -20 degrees, which caused a mild limp when the Veteran walked.  Range of flexion was within functional limits.

A loss of -20 degrees of extension warrants a rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Board finds, however, that physical therapist W.B.'s report is not sufficiently detailed to support an increased rating based on limited extension.  Moreover, that finding is contradicted by the treatment records by the private orthopedist who treated the Veteran.

Mr. B's report does not specify the period of time the Veteran attended his clinic for physical therapy.  The report notes the August 2006 arthroscopy, so one may infer it occurred at some point afterwards.  Prior to the September 2008 VA Compensation and Pension examination, the Veteran received private treatment for his right knee from D.A.H., M.D., an orthopedist.  Dr. H's records cover the period June to September 2008, and were received by the RO in September 2008.  Dr. H's initial assessment of the Veteran occurred in June 2008.  Dr. H's examination of the right knee revealed significant swelling and tenderness to palpation.  There was no instability to varus or valgus stress, and the right knee exhibited full extension and flexion.  Dr. H noted that it was difficult to assess a true Lachman due to the Veteran's guarding, but Dr. H did note a negative Lachman and pivot shift of the right knee.  There was severe patellofemoral tenderness.  A small effusion was also noted.  In light of his findings on physical examination and the x-ray examination report, Dr. H found that the Veteran had severe tricompartmental arthritis with a probable incompetent anterior cruciate ligament.  He recommended injections for symptomatic relief and opined that the Veteran would eventually require a knee replacement.  Dr. H's August 2008 entry notes the Veteran received significant relief from the injection.

At a September 2008 VA examination the examiner conducted a review of the claims file.  The Veteran reported having constant, daily right knee pain.  The Veteran described the pain as sharp and, on a scale of 1 to 10, he assessed his pain on average at 6/10, but it could go as high as 10/10.  Standing for 5 to 10 minutes or walking for 10 minutes or longer aggravated the pain.  The Veteran reported he took samples of Celebrex which helped, but he had run out of them.  The Veteran also reported that he wore a brace and used a cane everyday.  He also reported his right knee impacted his ability to do his job because he had to stand and walk for long periods of time.  Physical examination revealed no deformity, swelling, or palpable tenderness.  Range of motion revealed full extension, and flexion was from 0 to 90 degrees with pain medially and laterally, as well as mild crepitus.  McMurray's and Lachman's tests were negative, and no laxity or instability was present.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  

The Board finds the preponderance of the evidence is against Mr. B's findings of limited extension.

Neither Dr. H's June 2008 findings nor the findings on clinical examination at the September 2008 VA examination provide a factual basis for an increased rating, as the right knee manifested full extension and flexion was to 45 degrees or better.  A 10 percent rating requires that flexion be limited to 45 degrees or less.  See Diagnostic Code 5260.  Further, there was no basis for a separate rating for instability, as the knee was stable.  The VA examiner also noted that there was no additional loss of range of motion after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45.  As noted, Dr. H is an orthopedist, and the VA examiner was a physician assistant.  The persuasive weight of the evidence is that the Veteran's right knee did not manifest with a chronic loss of extension up to September 2008.

Dr. H's October 2008 treatment notes indicate the Veteran's symptoms included pain and swelling, and that he was a poor candidate for a knee replacement due to his young age.  Hence, conservative treatment, including injections, was continued.  Dr. H's December 2008 entry noted the Veteran's right knee pain had improved significantly, and the swelling was much improved.  In February 2009, Dr. H noted the Veteran sustained a repeat injury to his right knee at work, and there was significant pain and swelling.

A March 2010 VA outpatient entry notes the Veteran's complaint of one episode of locking but no giving away.  He continued to experience right knee pain and swelling.  The assessment was end-stage posttraumatic degenerative joint disease.

The August 2010 VA examination report notes the examiner conducted a review of the claims file.  The Veteran reported that he experienced pain and swelling on a daily basis which necessitated his daily use of a brace and cane.  Interestingly, the appellant was not using those assistive devices the day of the examination.  The Veteran also reported that his knee locked up on average once a month and, one occasion, a locking episode was so severe that he had to be taken to an emergency room by ambulance.  Also reported by the Veteran was the fact that the right knee was stiff and swollen on rising each morning.  The Veteran described his job as mechanic on boats, but his primary work was a sit-down administrative job, and he was not on his feet very much.  He claimed that he was unable to stand for more than 10 minutes or walk more than 0.25 mile.  The Veteran denied any heat, redness, drainage, or history of neoplasm.  

Physical examination revealed the Veteran to walk with an antalgic gait that favored the right lower extremity.  Other than a mild gait disturbance the Veteran walked with a normal heel strike and toe push-off.  The right knee was mildly effused.  Range of right knee motion was from 10 to 100 degrees with pain at the end points.  Lachman's test was normal with no movement.  Anterior and posterior drawer signs were negative, but chondromalacia patella testing was positive.  There was no quadriceps atrophy.  The right knee exhibited good muscle resistive strength at 5/5.  The examiner noted that right knee x-rays showed evidence of the prior surgeries and moderate degenerative changes.  The examiner diagnosed osteoarthritis of the right knee.

On remand medical authorities were to determine if right knee arthritis and meniscus symptoms were causally connected to the post-operative residuals of a right knee anterior cruciate ligament reconstruction.  The examiner opined that they were.

The Board noted earlier that it would accept the results of the above examination, even though it was not conducted by an orthopedist as directed.  Further, while the examiner did not provide an explanation or rationale for his positive nexus opinion, see Nieves v. Rodriguez, 22 Vet. App. 295 (2008), the Board still accepts it in the Veteran's favor.  Further, the physician assistant's objective findings on clinical examination are consistent with the overall medical evidence, to include Dr. H's findings.  In light of the fact that the opinion provides a basis for favorable action, the Board finds no prejudice to the Veteran for not remanding the case for an examination by an orthopedist.  The Board now discusses the significance of the medical opinion that the right knee traumatic arthritis is part of the Veteran's service-connected right knee disorder.

Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

As noted earlier, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 10 degrees warrants a percent evaluation, and a 20 percent evaluation requires that extension be limited to 15 degrees  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The March 2011 supplemental statement of the case notes that the AMC/RO continued the 10 percent rating on the basis of the finding of right knee had a 10 degree loss from full extension.  As set forth above, the Lichtenfels rule does not apply where there is compensable limitation of motion on either flexion or extension.  Lichtenfels, 1 Vet. App. at 488.  Thus, if rated under Diagnostic Code 5261, the Veteran's right knee would more nearly approximate the assigned 10 percent rating, as the examiner specifically noted that repetitive use testing did not reveal an additional loss of range of motion on either extension or flexion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In light of the examiner's positive nexus opinion on the meniscus symptoms, however, the Board finds a factual basis for a higher rating under Diagnostic Code 5258.

Those criteria provide for a 20 percent rating for dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  (Quotes in original).

The Veteran is competent to report periodic locking.  38 C.F.R. § 3.159(a)(2).  Statements of the Veteran's wife and co-workers corroborate his report of the right knee locking.  Further, a co-worker also noted the episode where the Veteran had to be transported by ambulance.  Neither of the lay statements provides a date on which the Veteran's right knee locking episodes occurred, but that is not a major factor in light of the medical evidence.

In addition to this lay evidence, the medical records contain findings of trace effusion, and chronic knee swelling.  The April 2010 VA orthopedic entry notes that chronic swelling was an expected symptom of the Veteran's right knee disorder.  The Board also notes Dr. H's initial notation that he could not ascertain a true Lachman's.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  But any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The preponderance of the evidence shows that the August 2006 arthroscopy did not resolve the cartilage symptoms.  Hence, the Board finds that Diagnostic Code 5259 is not appropriate for this rating period.

As set forth earlier in this decision, the pre-operative findings of August 3, 2006, noted trace effusion.  Dr. H's findings in June 2008 also noted trace effusion.  Resolving reasonable doubt in the appellant's favor, the Board finds that it is factually ascertainable that his right knee most nearly approximated a 20 percent rating for this entire rating period.  38 C.F.R. §§ 3.400(o)(2),4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5258.  A higher rating was not met or approximated, as a 20 percent rating is the only rating allowed under Diagnostic Code 5258.  Further, in as much as the evidence compellingly shows the Veteran's limitation of motion symptoms are due the meniscus pathology, the benefit granted here is the sole rating allowed for any limitation of right knee motion.  See generally VAOPGCPREC No. 9-98 (August 14, 1998), cited at 63 Fed. Reg. 56704 (1998).  There is no factual basis for a staged rating.  Hart.

The preponderance of the evidence is against finding entitlement to a separate rating for subluxation or lateral instability.  The objective findings on clinical examination consistently revealed that the right knee was stable to varus and valgus stress.  The Board acknowledges that the December 2006 VA examination report notation that the right knee had continued laxity, and finds that the examiner referred to the anterior cruciate ligament, rather than to a collateral ligament.  Diagnostic Code 5257 rates collateral instability.

Extraschedular

The Board notes the Veteran's report, and those in the lay statements of his wife and co-workers, of the impact of his right knee disorder on his employment.  This evidence requires that the Board consider the propriety of a referral for consideration of a higher rating on an extraschedular basis.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (The Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from agreeing with a conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, as the very symptoms manifested by his right knee disorder and discussed above are included in the schedular rating criteria.  As a result, the Veteran's right knee disability picture is not exceptional.  Id.  In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board applied the doctrine of reasonable doubt where indicated.

ORDER

Entitlement to an evaluation not to exceed 20 percent for right knee disorder is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The May 2010 remand instructed the AMC/RO to arrange an examination of the Veteran by an orthopedist.  As noted, a physician assistant conducted the August 2010 examination.  The Board determined that the specialized training and experience of a physician specialist is needed to render the nexus opinion requested.  Although the AMC/RO examination request repeated the Board's instruction for an examination by a physician, the AMC/RO was responsible for returning the claims file to the Veterans Health Administration for compliance with the Board's remand.  Hence, another remand is necessary.  Stegall.  The Board requested the AMC/RO to contact the Veteran's employers after he provided their identities.  Instead, the May 2010 AMC/RO letter asked the Veteran to obtain the information.  This error must be corrected.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide the name and address of each of his employers since 2006.  After receipt of the Veteran's response the AMC/RO must contact each employer, and request that they provide a statement detailing the Veteran's occupational duties, to include any duties that involved (or involves) any lifting.

2.  After the above is complete, the AMC/RO shall arrange for an examination of the Veteran's back by a neurosurgeon,.  The claims folder must be provided to the examiner for review as part of the examination.

As concerns the Veteran's low back complaints, the neurosurgeon is to address the following questions: 

* Is there a current low back disorder?  For each diagnosed disorder the neurosurgeon must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the service-connected bilateral knee disorder is the cause for any diagnosed low back disorder?  

* If not, is it as likely as not that the service-connected bilateral knee disorder aggravates any currently diagnosed low back disorder, that is, chronically worsens it?

Any opinion must be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The neurosurgeon is advised that the term "at least as likely as not" or a "50/50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the neurosurgeon is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining neurosurgeon must specifically explain why the cause of any diagnosed low back disorder is unknowable.  The neurosurgeon is to attach a copy of his/her curriculum vitae.

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, to include the requested examination not being conducted by a neurosurgeon, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the  claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


